DENMAN, Chief Judge.
Stidham has presented to me his third application for a writ of habeas corpus. *372It contains the “new ground” for relief required by 28 U.S.C.A. § 2244, a ground not stated in his prior applications. The third application states the requirements necessary to present it to a circuit judge. Cf. my opinion on his second application to me in Stidham v. Swope, D.C.N.D.Cal., 83 F. Supp. 370.
I am soon to leave for a session of the United States Court of Appeals in Los Angeles and will be unable to give the application the expeditious consideration required in habeas corpus proceedings and hence, pursuant to 28 U.S.C.A. § 2241(b), I am declining to entertain it.
The application is ordered transferred to the United States District Court for the Northern District of California.